﻿
Mr. President, on behalf of my delegation, I should like to congratulate you whole-heartedly on your election to the presidency of the General Assembly at its forty-fifth session. Your personal qualifications as a seasoned diplomat bode well indeed for our work, and my delegation assures you that we stand ready to co-operate to the fullest.
Allow me likewise to convey our deep appreciation, through you, to your distinguished predecessor. General Joseph Garba, and to express our pride in the remarkable way he guided the work of the forty-fourth session.
My delegation pays very special tribute to the Secretary-General of the United Nations, His Excellency Mr. Javier Peres de Cuellar, for helping to strengthen our Organisation and enhance its prestige and for his constant efforts to safeguard international peace and security. 
The international community has grown by the admission to the Organisation of two new Members, namely, Namibia and Liechtenstein. My delegation welcomes those two countries, which will help to bring us closer still to the universalist ideal of the United Nations.
The reunification of Yemen and that of Germany unquestionably reflect the emergence of a new era in international relations and an encouraging development in contemporary thinking. To both those countries, I should like hers and now to express the most sincere and warm friendship of the Malian people. Their two examples should spur the international community to encourage divided peoples and nations to regain their unity.
The whole world has had objective reason to welcome the profound changes that occurred in international political relations during the first six months of this year. The process of détente, under way for several years, has gone forward. That new climate has made it possible to approach disarmament matters from a fresh perspective and to seek negotiated solutions to certain regional conflicts.
In Africa, the accession of Namibia to independence on 21 March 1990 was the culmination of long years of sacrifice made by the valiant people of their country.
It is fitting, in this connection, to rejoice at the eminently constructive role played by the United Nations in the effective conduct of the process of decolonizing Namibia.
In South Africa, the freeing of Nelson Mandela, the unbanning of the African National Congress of South Africa (ANC), of the Communist Party and of numerous other anti-apartheid movements, the dialogue initiated between the ANC and the Government of Frederick de Klerk, the partial lifting of the state of emergency and the freeing of political prisoners are unquestionably very positive developments. While encouraging the ongoing process, we none the less call upon the international community to remain vigilant, so as to induce the Pretoria Government to abolish apartheid totally and thus to speed the advent of a democratic, non-racial and united South Africa. We must not consider lifting the sanctions until the goals embodied in the Declaration on Apartheid and its Destructive Consequences in Southern Africa, adopted by the General Assembly at its sixteenth special session, have been attained.
With regard to Western Sahara, my delegation has taken note of the Secretary-General's report summarising the implementation of the peace plan devised jointly by the Organization of African Unity and the United Nations, which provides, in particular, for the holding of a general, free and orderly referendum on self-determination.
As to the territorial dispute between Chad and Libya, my delegation welcomes the decision of the two parties to bring the matter before the International Court of Justice and expresses the hope that they will thus arrive at a definitive settlement. 
For several months now the Hest African subregion Liberia has been the scene of bloody turmoil in a fratricidal conflict. This civil war has already taken a toll in thousands of lives, including those of nationals from my country. It has done enormous damage to the economic infrastructure and triggered a massive exodus into neighbouring countries.
Mali, always in favour of dialogue and working things out in concert, backed the decisions taken by the Economic Community of West African States (BCOHAS) to settle this tragic problem. He strongly appeal to all the parties to the conflict to show tolerance and a sense of patriotism in striving together to put an end 'co their dissension and to come to grips with the real problems of the country - national reconstruction and development.
Elsewhere, the people and Government of Mali are delighted at the favourable trend towards a truly peaceful resolution of the crisis that had developed between two fraternal neighbours and partners, namely, Senegal and Mauritania. My delegation is fully aware of what this means and, keen to preserve harmony, cohesion and co-operation in our subregion, reaffirms the readiness of Mali to help further the felicitous outcome to this dispute.
Beyond the African continent the high-level meeting of delegations from North Korea and from South Korea in September bears witness to their manifest determination to achieve the peaceful reunification of the Korean nation. My delegation encourages them to pursue their consultations so as to attain that end, which is in keeping with the spirit of the United Nations Charter and with the evolution of the world political climate.
My delegation notes with satisfaction that the efforts set in train to resolve the Cambodian problem have brought the five permanent members of the Security Council to work out the framework for a peaceful settlement of that conflict. We welcome the acceptance by the various parties directly concerned of the settlement plan and the, establishment of a Supreme National Council. We exhort them to go on negotiating so as to be able to put an end to almost two decades of tragedy.
Turning now to the question of Afghanistan, my delegation encourages the Secretary-General of the United Nations to continue to bring his good offices to bear with a view to arriving at a negotiated settlement within the context of the Geneva agreements entered into on 14 August 1988.
The problem of Cyprus is still of concern to Mali. My delegation urges the parties to pursue dialogue so that the modalities of settlement already agreed upon in the 1977 and 1979 agreements, as well as in Security Council resolution 649 (1990), might indeed be implemented. For our part we believe that the sovereignty, unity and non-aligned status of that country must be safeguarded.
The relative calm that had characterised international relations was suddenly upset at the beginning of the month of August by Iraq's aggression against Kuwait. My country, which has always rejected resorting to force in international relations, condemned the invasion of Kuwait and demanded the unconditional withdrawal of Iraqi troops from that country. Mali has endorsed all the decisions taken by the Security Council and welcomes the climate of co-operation that has prevailed within the Council during the consideration of this painful issue.
The Gulf crisis has made it possible to highlight the dedication of the international community to respect for the sovereignty and territorial integrity of States. For the first time the members of the Council have agreed in condemning aggression, invasion and annexation. This unanimity is a positive reflection of the new climate of confidence now prevailing in international relations. A new page has thus been turned in the history of the United Nations. We sincerely hope to see the effects of this new wind of change continue in the Security Council. Thus, in the name of the principle of non-aggression and respect for the territorial integrity of States, the Security Council will with the same vigour and determination be able to take the appropriate measures to put an end to Israel's occupation of South Lebanon, the Syrian Golan Heights, the Hest Bank, the Gaza Strip and Jerusalem.
It is high time for all the States Members of our Organization to abide by the pertinent resolutions of the Organization so that the International Peace Conference on the Middle East can be held. That Conference, which the international community is so urgently calling for, will enable the peoples of the region at last to know peace. The Palestinian question, which is at the core of the problem of the Middle East, can be settled in a just and lasting way only by the free exercise of the inalienable right of the Palestinian people to self-determination and independence.
My delegation is aware of the full significance of the progress made in disarmament. In fact, the agreements on chemical weapons entered into at Washington last June came on the heels of previous treaties on the elimination of intermediate- and shorter-range missiles. We hail the agreement in principle won in Vienna on conventional arms and encourage the two super-Powers to pursue their negotiations with a view eventually to entering into a full-fledged agreement on the subject. The considerable resources that could be made available as a result of general and complete disarmament should promote the restoration of growth and development in the developing countries.
The Gulf crisis will have extremely adverse economic and financial consequences for the developing countries that do not produce oil, countries already badly stricken by previous shocks and crises. This will unquestionably mean a further constriction of financial markets and, above all, a considerable cut-back in terms of aid for development. 
The consequences of those events, compounded by the upheaval that took place in the countries of Eastern Europe, which are now plunged into sweeping structural transformations as they seek better to integrate themselves into the global economy, might lead to exacerbating the marginalisation of developing countries in general but especially those in Africa. In most developing countries the debt burden is a major obstacle in the way of development, and there must be a comprehensive approach to the debt crisis.
The various measures taken to lighten external indebtedness, though significant, should be expanded and revised in such a way as to take into account the need for growth and development in the debtor countries. If there is to be a real way out of the external debt problem of developing countries, the international community will have to strengthen solidarity within its ranks in the context of shared responsibility. 
Urgent measures must be taken to reverse the massive negative transfer of resources from developing to developed countries, for these transfers have contributed to reducing in real terms the volume of official development assistance, thereby creating a serious shortfall in resources earmarked for development programmes.
The drop in commodity prices is yet another source of concern for developing countries. It brings in its wake unpredictability and a steady decline in their export revenues. It reduces the capacity for internal financing of development and exacerbates the difficulties related to debt servicing. It thus becomes a matter of urgency to apply the appropriate solutions to deal with these problems in keeping with the pertinent provisions of the Integrated Programme for Commodities.
The improved international climate, notwithstanding the Gulf crisis, should prompt the community of States to think further about the establishment of an economic order that would be both equitable and transparent and more compatible with the profound reforms undertaken by the developing countries. The international community should spare no effort to ensure the success of the Uruguay Round of negotiations. These negotiations must overcome the inertia obstructing the transfer of technology and know-how and create the appropriate framework within which to promote the export of manufactured products from the developing countries to the developed nations.
The Preparatory Committee of the Whole, which was entrusted with the preparation of an international strategy for the United Nations fourth development decade, has submitted its report to the General Assembly. The strengthening of multilateralism should enable the international community to give effective expression to the full meaning of the pertinent proposals embodied in that document. 
The Declaration adopted at the eighteenth special session, on international economic co-operation, in particular the revitalisation of economic growth and development in the developing countries, was a signal event in the annals of our Organization.
It is therefore important that the pertinent provisions of the Declaration, which was adopted by consensus by all States Members of the United Nations, not remain a dead letter. This constructive consensus must lead to a global charter of solidarity, thereby reducing the disparities between the developed and developing countries.
The second United Nations Conference on the Least Developed Countries, which was just concluded, commands the attention of the international community as a whole. The United Nations system and all the partners to the development of the least developed countries must make a substantial contribution to the attainment of the five priorities spelled out in the Programme of Action aimed at stopping the spread of poverty and creating a powerful surge of renewed growth and development in the least developed countries.
By the same token, in their implementation of the Declaration and Programme of Action of the World Summit for Children, just solemnly adopted by the Heads of State or Government, the attention of all States and international and non-governmental organisations must be focused particularly on the proposals regarding the survival, protection and development of children. The future of the world indeed depends on what the present generation is willing to invest in the physical, intellectual and moral health of the generations to come, and the unprecedented success of the World Summit for Children truly augurs well for the future. 
Notwithstanding the special programme adopted by the United Nations in 1986, economic and social conditions on the African continent have steadily deteriorated year after year. In point of fact, the implementation of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990, has been seriously hampered by an adverse international economic environment. The plummeting prices of Africa's export products, the exacerbation of the external debt crisis, the lessening of capital flows in terms of official development aid, and the inverse transfer of financial resources from Africa to the developed countries have deprived Africans of the wherewithal needed to implement their development programmes.
Moreover, despite the positive results recorded in terms of structural adjustment programmes, the application of these policies and programmes has contributed in many countries to increased unemployment, decreasing expenditures in such essential sectors as health and education and the marginalisation of a large sector of the population, thereby heightening social tension.
Far from being reversed and overcome, the marginalisation of the African continent is becoming entrenched, given the new configurations in the international economic structures and the emergence of huge economic entities in Europe and North America.
Hence, Africa's stark economic situation calls for a specific response from the international community and for efforts by the African countries themselves with a view to speeding up their economic integration in line with the 1980 Lagos Plan of Action.
The systems of production and consumption that have so far prevailed in the world, especially in the industrialised countries, have brought our planet to the verge of an ecological catastrophe. The United Nations Conference on Environment and Development, to be held in 1992, will give the international community an exceptional opportunity to resolve the serious environmental problems. Mali, a country hard hit by the adverse impact of drought and desertification, attaches great importance to the success of the Conference. Mindful of this circumstance, my country will be hosting in December the African Conference on environment and sustainable development.
In conclusion, I should like to reaffirm that our Organisation is duty-bound to strive tirelessly to strengthen international peace and security, to work towards the revitalisation of growth and development in the developing countries, to eradicate hunger and poverty in the world and to preserve the environment, the common heritage of mankind. Our generation has already become aware of all the harmful and diverse pressures man has exerted on nature and of the need for a new social interaction the world over.
If peace, harmony and a ¡readiness for greater mutual understanding and co-operation among all nations throughout the world are indeed permanent priorities, there can be no doubt that we can in fact give tangible expression to that noble ideal of the United Nations: the well-being of all mankind. 
